Prentis, J.,
delivered the opinion of the court.
*107The appellee, Lee Perkins, bought the ninety-two and one-half acres of land here involved about the year 1898 from the county of Buckingham. In 1904 he sold four acres thereof to the appellant, Sidney Perkins, his brother, but never conveyed it to him. The title of Sidney Perkins to this four acres is assured to him by the decree appealed from and need not be further considered. Thereafter, in March, 1908, Lee Perkins executed a deed of trust upon the entire tract to B. W. Hubard, trustee, to secure a debt to the Bank of Buckingham. Default having been made in the payment of this debt, the trust was executed and the entire tract sold at public auction to Sands Gayle. While there was an absolute conveyance to Gayle, there is a paper in the record signed by him to the effect that he, after purchasing the land, agreed to reconvey it to Lee Perkins for the consideration of $300; that thereafter, after many delays, Perkins had induced Dr. T. L. Bondurant to advance the amount and pay for the land, with the understanding that the deed should be made direct to Bondurant, and that when Lee Perkins repaid the amount it was to be reconveyed to him. In accordance with this understanding the entire tract was conveyed to Bondurant. Under the will of Bondurant, his nephew, A. L. Bondurant, succeeded to the rights and obligations of his uncle, Dr. T. L. Bondurant, under the deed from Gayle. Thereafter, in 1916, A. L. Bondurant conveyed the tract to one B. A. Crews.
The evidence is not perfectly clear as to the precise understanding of Crews and A. L. Bondurant with reference to the terms of the trust with which the land was charged. It does appear, however, that A. L. Bondurant knew that both Lee Perkins and Sidney Perkins were interested therein and he expressly charged Crews with the execution of that trust. Crews immediately *108thereafter entered into a contract with Sidney Perkins whereby he agreed-to sell, pursuant to which he thereafter conveyed, the entire tract to him for a small advance over the amount which he (Crews) had paid. There is convincing evidence that the land, at the time of the conveyance from Bondurant to Crews, was worth a great deal more than the consideration paid therefor, as Bondurant recognized his obligation to collect only the amount of the debt due, and expressly states that he did not intend to make Crews a present of this excess value, but intended that he should recognize and respect the rights of both the appellant and the appellee, who it may be observed are ignorant colored men.
Thereafter Lee Perkins instituted this suit, alleging that Crews and his brother, Sidney, had conspired to defraud him of his equitable title to the property. The answers of Sidney Perkins and Crews assert that they were innocent purchasers for value, and rely upon their record title.
It appears that while Sidney Perkins was in possession of the four acres of land hereinbefore referred to, Lee Perkins was in possession of the residue of the tract until the year before this suit was brought, and that since the conveyance to him, Sidney Perkins has sold a large quantity of the timber which grew upon the land, and that he paid his debt to Crews for the land out of the proceeds of this timber.
The evidence is conflicting in many respects, but the main facts hereinbefore stated sufficiently appear.
The court being of opinion that Crews conspired with Sidney Perkins when he contracted to convey and thereafter did convey the entire tract of land to him, upon the ground that Crews held the legal title to the land in trust for Lee Perkins as to the entire tract, save and except the four acres which had been formerly sold to *109Sidney Perkins by Lee Perkins, so decreed, and referred tke cause to a master commissioner to inquire and report as to the value of tke timber wkiek kad been cut from tke tract after tke sale from Bondurant to Crews, as well as tke fair rental value of tke property involved, excepting from these inquiries tke four acres of land sold by Lee Perkins to Sidney Perkins; and of this decree Sidney Perkins is here complaining.
Tke issue then is, wketker Crews and Sidney Perkins are innocent purchasers for value without notice, or wketker, on tke other hand, with sufficient notice of tke equitable rights of Lee Perkins, they keld tke property upon tke same parol trust under which it kad been previously keld by Gayle and his successors in title.
No prolonged discussion is necessary. It taxes our credulity too muck, in view of tke facts wkiek we have stated and tke relations of tke parties, to believe that either Crews or Sidney Perkins were ignorant of tke trust upon which tke land kad been keld ever since Gayle kad accepted and declared it in 1914.
Tke case is controlled by tke principles announced in Young v. Holland, 117 Va. 433, 84 S. E. 637; Taylor v. Delaney, 118 Va. 203, 86 S. E. 831; Fleenor v. Hensley, 121 Va. 367, 93 S. E. 582; and there is no error in tke decree appealed from.
Affirmed,